Per Curiam : In their opinion the Appellate Court give the following reasons for affirming the judgment of the circuit court in this case : “It is shown and conceded that the full amount of the item in dispute was due from the estate of Kern to Noble for rent; that Noble, as landlord, had a lien on the crops grown on the demised premises during the term; that the corn in question was so grown, and that the amount retained by Noble was wholly out of the proceeds of his sale of the same as administrator. But it is contended that he was entitled to share only pro rata with other creditors of the seventh class, and with them only in the assets remaining after payment in full of the claims of the first six classes, for the reasons assigned, that his claim was allowed and classed as of that class, and that he failed to institute any proper proceeding to assert and enforce his lien within six months from the determination of the lease. “It was proper that he should file for proof and allowance whatever claim he had against the estate, and clear that the claim he did file was of the seventh class described in the statute—not coming within either of the six preceding. (Rev. Stat. chap. 3, sec. 71.) But it was made and filed expressly ‘for and on account of rent,’ and was allowed accordingly, for, the judgment of allowance not being full and formal, its import and effect should be ascertained by reference to the claim. It not only fixes the amount, but identifies the cause of action. Being such, the statute gave him a lien on the corn in question, to continue for six months from the expiration of the lease. (Chap. 80, sec. 31.) It was a paramount lien, of which every person must take notice, and which can be lost only by waiver, or failing to enforce it at the proper time. It depends for its vitality upon such facts, and the statute applicable thereto, and not upon the judgment of any court or the employment of any means for its enforcement. It precedes these, and would continue for the time so fixed without them, or however defective they might be, unless waived. (Frink v. Pratt, 130 Ill. 327, and cases cited on p. 333.) Hence, if the county court, sitting in probate or in common law, had refused to recognize the claim as a lien, as it is assumed and asserted in the argument, such refusal would not have affected its statutory character and dignity. But the judgment of March 23, allowing the claim and classing it as of the seventh class, without expressly giving it priority as a lien, was not such refusal. Nor was the order of April 14, striking the supposed case from the common law docket. There was no such case on that side of the court. It was improperly placed on that docket. The title of the petition filed with the distress warrant on January 29, upon which it was so entered, clearly showed it belonged in the files in the case previously and then pending on the probate side, of which the court, in its character as a common law court, had no jurisdiction. The proper practice, therefore, was to order it stricken from its docket. (Wadhams v. Hotchkiss, 80 Ill. 439.) The petition "being on its face addressed ‘To the judge of the county court of McLean county,’ entitled ‘C. M. Noble vs. The Estate of Anthony Kern,’ and stricken by that judge from his common law docket, could go nowhere but to the files in the same case on the probate side, as was evidently intended by the petitioner when it was filed, and so afterwards found as a fact by the same judge in the latter case. The order striking it adjudicated nothing touching the claim. (Frederick v. C. R. Savings Bank, 106 Ill. 147.) Whether the petition was or was not brought to the attention of the court in probate before March 23, when the claim was allowed and classed, is not very material. It would have served to show more distinctly that Noble filed his claim as a lien upon the corn, but the court could not, or presumably would not, have granted the order asked for—that the bailiff sell it as perishable property—because the statute authorized it only in the course of proceeding by distress, (Rev. Stat. chap. 80, sec. 27,) and here there had been no valid distraint, the tenant having died before the warrant issued, and the proceedings so undertaken had been abandoned. No order, however, was in fact ever made by that court upon or in relation to that petition until October 8, 1892, in the one approving his final report, and by that only declaring and holding it, with the distress warrant annexed, a part of the files in this case. It had long ceased to require or admit of any other. An administrator to defend had been appointed and had served, and there had been no bailiff in possession of the com since the claim was allowed. Noble himself, as administrator, had sold it and retained out of the proceeds the amount of his claim, and as early as the preceding April so reported. to the court. Nothing of the prayer remained, and therefore nothing was denied. So there has been no adjudication against the claim as a lien to be preferred, unless by its classification. And since it does not depend for its vitality upon the institution of distress proceedings to enforce it, an abandonment of such proceedings is not a waiver of it. Wetsel v. Mayers, 91 Ill. 497. “Nor do we discover any want of due diligence on his part in its prosecution. The issue and levy of a distress warrant is not understood to be the only means for the assertion, protection and enforcement of the landlord’s lien. (Frink v. Pratt, 130 Ill. 327.) In this case there was neither necessity nor authority for a resort to that means. The tenant died before any rent became due. He was in no such default as entitled his landlord so to proceed before it became due, having neither abandoned the premises, (chap. 80, sec. 33,) nor, without the consent, sold or removed or permitted to be removed, nor been about to sell and remove or permit to be removed, from the premises any such part of the crops raised thereon as would endanger his lien. (Sec. 34). Nor was the landlord in any wise to blame for the situation. “It is said he might have secured the appointment of an administrator pro tem and issued a distress warrant against him, and the case of Raugh v. Ritchie, 1 Bradw. 188, is cited as to that effect. It was there held, that where proceedings by distress are commenced against the tenant in his lifetime, it may be continued against his administrator, for the reasons that the cause of action survives, and therefore the remedy also, and that the statute expressly provides that after service of process upon the tenant, personally or by. publication, the suit ‘shall proceed in the same manner as in case of attachment,’ (chap. 80, sec. 20,) in which the proceedings do not abate by the death of the defendant,—citing Davis v. Day, 19 Ill. 386. But we know of no authority for holding that a proceeding by distress may be commenced against an administrator. Its only use is to obtain possession of the property which the tenant might otherwise so dispose of as to defeat the lien. There is no such danger from the administrator, and therefore no use for such a proceeding against him. He is under ample bonds to account for and adpiinister it according to law and the order of a court competent to ascertain and enforce the rights of all parties interested in it. What course, then, could be more appropriate than the one here pursued? “Noble filed his claim promptly, and obtained judgment for its allowance, with full notice to the court and all others of its character, within three months of the expiration of the lease. No process was required to give him possession of the corn or to authorize its sale. As administrator he already had rightful possession and title, in trust for creditors and distributees, as their respective rights should appear; and if he was a creditor as well, with a paramount lien, could lawfully apply the proceeds of its sale to the payment of his debt in full, unless the provision of the statute relating to the classification and order of payment, where the assets are insufficient to pay all claims in full, absolutely and imperatively forbade. The provision is, that ‘all claims against estates, when allowed by the county' court, shall be classed and paid by the executor or administrator in the manner provided in this act, commencing with the first class; and when the estate is insufficient to pay the whole of the demands, the demands in any one class shall be paid pro rata, whether the same are due by judgment, writing obligatory or otherwise, except as otherwise provided. ’ (Chap. 3, sec. 71.) That clearly establishes the rule, in cases of such insufficiency, of payment pro rata of classes in their order. But it makes some exceptions. The language employed to indicate them is different from that used in the corresponding sections of the statutes previously in force, which limited them to cases indicated in those acts. (Rev. Stat. 1845, chap. 109, sec. 120; Rev. Stat. 1833; Laws of 1829, chap, on ‘Wills,’ sec. 114; Laws of 1823, p. 127.) Here it is more general—‘except as otherwise provided,’—which must be either by some provision of this or any other statute, or by order of the court made in the fullness of its probate jurisdiction. “In a case of a proceeding by distress against a tenant, continued against his administrator, the property levied upon would be subject to execution for the sole benefit of the plaintiff, and only the residue, after the payment of his claim and the costs, would be assets in the hands of the administrator. If in this case, where such a proceeding was legally impossible only by reason of the tenant’s death before the rent became due, the probate court may not allow the claim for rent becoming due after such death as a lien to be preferred, as well in the hands of the administrator as of any other landlord, and charge him only with the residue of the proceeds of the property once subject to such lien, as assets, it must be because ® this statutory and paramount lien is lost, without fault or laches of the creditor, by such death of the debtor, and notwithstanding the survival of the claim as a cause of action. We are of the opinion that such is not the legal effect or consequence of that event, but that while it prevents the particular remedy by distress, the statute preserves the character it originally impressed upon the claim, which should be respected by any court having jurisdiction of it in which that character is duly asserted. The judgment below will be affirmed.” We concur in the foregoing views. The judgment of the Appellate Court is accordingly affirmed. Judgment affirmed,.